      Case 1:20-cv-03054-SAB      ECF No. 11    filed 09/15/20   PageID.70 Page 1 of 3

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                Sep 15, 2020
                                                                       SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 ROY D. CHEESMAN,                                No. 1:20-CV-03054-SAB
10        Plaintiff,
11        v.
12 U.S. DEPARTMENT OF HOMELAND                     ORDER DENYING MOTION
13 SECURITY, TRANSPORTATION                        FOR RECONSIDERATION;
14 SECURITY ADMINISTRATION,                        CLOSING FILE
15        Defendant.
16
17         Before the Court is Plaintiff’s Motion for Reconsideration, ECF No. 10.
18 Plaintiff is representing himself in this matter. Defendant has not been served.
19        The Court dismissed Plaintiff’s Complaint under 28 U.S.C. § 1915 for
20 failure to state a claim. ECF No. 9. The Court dismissed the action because it
21 found that neither the Homeland Security Act, 6 U.S.C. § 111, nor the
22 Transportation Security Administration Act, § 114, provides a private cause of
23 action. Id. The Court also found it appears that Plaintiff failed to exhaust his
24 administrative remedies to the extent he was bringing a claim under the Federal
25 Tort Claims Act. Id.
26        Plaintiff now moves for reconsideration of that Order, arguing that 6 U.S.C.
27 § 111 provides a cause of action. He also provided documentation that he filed a
28 claim with TSA. In addition, Plaintiff indicates that he “would like to challenge the

      ORDER DENYING MOTION FOR RECONSIDERATION; CLOSING
      FILE ~ 1
        Case 1:20-cv-03054-SAB    ECF No. 11     filed 09/15/20   PageID.71 Page 2 of 3



 1 gun law of the Philippines for the individuals American citizen rights for the
 2 American concealed weapon permit to be valid and accepted in the Philippines
 3 territories and added to the American treaty internationally while traveling from
 4 the United States of America into the Philippines territory.”
 5         Motions for reconsideration are generally disfavored. Kona Enterprises, Inc.
 6 v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). A motion for
 7 reconsideration is not appropriate if used to revisit issues already addressed by the
 8 Court or to advance new arguments that could have been raised in prior briefing.
 9 American Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898-
10 99 (9th Cir. 2001). Instead, a motion for reconsideration should be granted, “absent
11 highly unusual circumstances,” only if the court is: (1) presented with new
12 evidence; (2) committed clear error; or (3) if there is an intervening change in the
13 controlling law. Kona Enterprises, 229 F.3d at 890. Whether or not to grant
14 reconsideration is committed to the sound discretion of the court.” Navajo Nation
15 v. Confederated Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041,
16 1046 (9th Cir. 2003).
17         Here, while it appears that Plaintiff may have exhausted his administrative
18 remedies, he has still failed to show that TSA owes him a duty to tag and seal his
19 bag to prevent Philippine officials from inspecting his bag. Moreover, it appears
20 that Plaintiff failed to declare the gun parts. ECF No. 10, p. 12. Plaintiff’s failure to
21 declare the gun parts does not create liability on the part of TSA. Finally, this
22 Court does not have authority to declare a Philippine law invalid. As such, Plaintiff
23 has not shown the Court committed clear error in dismissing his Complaint.
24 //
25 //
26 //
27 //
28 //

        ORDER DENYING MOTION FOR RECONSIDERATION; CLOSING
        FILE ~ 2
      Case 1:20-cv-03054-SAB      ECF No. 11    filed 09/15/20   PageID.72 Page 3 of 3



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     Plaintiff’s Motion for Reconsideration, ECF No. 10, is DENIED.
 3        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 4 forward copies to Plaintiff, and close the file.
 5        DATED this 15th day of September 2020.
 6
 7
 8
 9
10
                                     Stanley A. Bastian
11                           Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DENYING MOTION FOR RECONSIDERATION; CLOSING
      FILE ~ 3
